  Case 1:20-cv-01419-MN Document 14 Filed 11/10/20 Page 1 of 2 PageID #: 43




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: ZOHAR III, CORP., et al.                 )   Chapter 11
                                                 )
                        Debtors.                 )   Case No. 18-10512 (KBO)
                                                 )
                                                 )
 PATRIARCH PARTNERS                              )
 MANAGEMENT GROUP, LLC,                          )
                                                 )
                        Appellants               )
                                                 )   C.A. No. 20-1419 (MN)
                   v.                            )
                                                 )
 ZOHAR III, CORP., et al.,                       )
                                                 )
                        Appellees.               )

                                             ORDER

       At Wilmington, this 10th day of November 2020,

       WHEREAS, on November 9, 2020, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I 13) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 13 at 3); and

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

this matter is withdrawn from the mandatory referral for mediation.

       IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following briefing

schedule purposed by the parties (D.I. 13 at 2-3):
Case 1:20-cv-01419-MN Document 14 Filed 11/10/20 Page 2 of 2 PageID #: 44




         Appellants’ Opening Brief – December 21, 2020

         Appellees’ Answering Brief –February 4, 2021

         Appellants’ Reply Brief –February 26, 2021.




                                            The Honorable Maryellen Noreika
                                            United States District Court




                                        2
